Citation Nr: 0430628	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to May 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi where the RO denied the veteran's claim for 
service connected for hepatitis C.  

The Board notes that the RO incorrectly certified this claim 
on a de novo basis.  Service connection for hepatitis was 
denied in April 1969, May 1993, and April 1994 rating 
actions, and the RO properly notified the veteran of those 
determinations.  The veteran did not disagree with the 
multiple rating actions within a year of the notice of the 
determinations; therefore, the April 1969, May 1994, and 
April 1994 rating decisions became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104 (a), 20.302 (2003).  

The Board recognizes the veteran is seeking service 
connection specifically for hepatitis C in this matter.  
However, the claim is not new where service connection for 
hepatitis had been previously denied.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (claim for service connection 
for residuals of asbestos exposure is not a new claim where 
service connection for a lung disorder had been previously 
and finally denied; different etiology underlying a claimed 
lung disorder does not constitute a new claim).  Therefore, 
the claim is considered under the new and material evidence 
standard.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  


FINDINGS OF FACT

1.  In April 1994, the RO denied service connection for 
hepatitis.  The veteran was notified of that determination.  

2.  The veteran failed to appeal the April 1994 rating 
action.   

3.  The evidence submitted since the April 1994 rating 
decision consists of evidence which does not bear directly 
and substantially upon the specific matter of whether the 
veteran has a current diagnosis of the hepatitis or residuals 
of hepatitis, which under consideration, is cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

1.  The April 1994 rating decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302 (2003).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for hepatitis is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002). 

It must be shown that any current disability is related to 
service or to an incident of service origin.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amigo v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

In April 1969, the RO denied the veteran's claim for service 
connection for infectious hepatitis on the basis that there 
was no evidence of residuals of the disorder.  The RO 
notified the veteran of its determination that same month.  
The veteran did not file a notice of disagreement with the 
RO's determination.  

In May 1993, the RO denied service connection for hepatitis 
as due to exposure to herbicides, based on the lack of 
current evidence of a diagnosis of the disorder.  The RO 
informed the veteran of its determination in May 1993.  The 
veteran failed to file a notice of disagreement with the 
adverse action.  

In April 1994, the RO again denied the veteran's claim for 
service connection for hepatitis based on exposure to 
herbicides, based on the absence of evidence of a current 
diagnosis of hepatitis.  The veteran was informed of that 
decision in April 1994.  Again, the veteran did not disagree 
with the RO's denial of the claim.  

The veteran is required to file a notice of disagreement with 
adverse rating actions within one year of notice of the 
adverse determination.  38 C.F.R. §§ 3.104, 20.302 (2003).  
As the veteran failed to submit notices of disagreements with 
the April 1969, May 1993, and April 1994 rating actions 
within one of the notice of those adverse determinations, 
those rating actions became final.  See 38 U.S.C.A. 
§ 7105(c).  

In April 2001, the veteran filed a claim for service 
connection for hepatitis C, which the Board will treat as the 
veteran's application to reopen the claim.  The RO denied the 
claim in October 2001 and notified the veteran of its 
determinations.  The veteran appealed that determination.  

This matter involves an attempt to reopen previously denied 
claims.  The laws and regulations pertaining to finality and 
reopening of claims are pertinent to the appeal.  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

At the time of the April 1994 rating action, the evidence 
included the veteran's service medical records which showed 
that the veteran had been hospitalized for infectious 
hepatitis for several months and the report of a March 1993 
VA examination which showed a diagnosis of status post 
hepatitis B infection with normal liver function tests.  

In the April 1994, as well the prior final rating actions, 
the RO denied the veteran's claim for service connection for 
hepatitis on the basis that there was no evidence of a 
current residuals of the disorder.  

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed an 
application to reopen his claim for service connection for a 
hepatitis C in April 2001.  Therefore, the claim is governed 
by the previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence submitted subsequent to the April 1994 rating action 
includes duplicative service medical records, VA medical 
records dated from 2001 to 2003, private medical records 
dated in 2003, and the transcript of a September 2003 
personal hearing.  

The VA medical records consist of the report of a May 2001 VA 
examination and VA outpatient treatment records.  These 
records show no diagnoses of residuals of the hepatitis.  
After examining the veteran and conducting liver function 
tests, the May 2001 VA examiner entered diagnoses of status 
post hepatitis B infection with normal liver function tests 
and stated there were no findings of hepatitis C.  

As to the private medical records, the veteran reported to 
Harish M. Madnani, M.D., from July to August 2003 to be 
checked for hepatitis.  Private studies dated in July 2003 
revealed, in pertinent part, that Hep C Virus Ab was negative 
and that findings were consistent with immunity to Hepatitis 
B.  Dr. Madnani concluded (based on the studies) the veteran 
had previous exposure to Hepatitis B, but he had developed 
immunity to the disorder, and there was no evidence of any 
liver cell enzyme abnormalities.  

The Board finds that the VA and private medical records are 
cumulative of the evidence previously considered by the RO.  
As with the evidence considered by the RO in April 1994, this 
evidence merely shows that the veteran has no current 
diagnosis for the hepatitis or any residuals thereof.  

At the personal hearing, the veteran testified that his 
military occupational specialty as a combat medic exposed him 
the hepatitis and that he drank water in Vietnam that could 
have been contaminated.  The veteran stated that he developed 
hepatitis C as a result of service.  This evidence is new in 
that it was not before the RO in April 1994.  However, it is 
not material to the issue of whether the veteran currently 
has hepatitis C or any residuals of hepatitis.  This requires 
medical findings.  The veteran, as a layperson, is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As discussed above, the evidence submitted since the prior 
rating action in April 1994 is not new and material.  
Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such, the claim must be denied.  



II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In a letter dated in May 2001, VA 
informed the veteran of the requirements of the VCAA.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the appellant in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
appellant's claim was evidence of a current diagnosis and 
evidence showing that the disability is related to service, 
(2) VA would obtain relevant records from any Federal agency 
and relevant records identified by the appellant.  
Additionally, VA informed the veteran it had requested a VA 
examination and that he would be contacted by the medical 
center regarding the date and time of the appointment and 
that it had received the veteran's service medical records.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of May 2001 asked the 
veteran to provide any medical evidence substantiating his 
claim.  He was informed that VA wanted to give him a chance 
to tell VA about any additional evidence he knew about that 
would help his claim.  He was also asked to send VA the 
evidence it needed.  In addition, a May 2003 statement of the 
case and a December 2003 supplemental statement reiterated 
the requirements of the VCAA and provided the implementing 
regulations.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 



As to the other elements of development and due process 
required by the VCAA, the VCAA prescribed that the amendments 
to 38 U.S.C. § 5107 are effective retroactively to claims 
filed and pending before the date of enactment.  See 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  The United States Court of Appeals for the 
Federal Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2002), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claim at issue.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
other Federal agency department medical records pertinent to 
the matter at issue are of record.  Thus, VA has discharged 
its duty to obtain evidence on the veteran's behalf.

The Board notes that efforts were made to obtain medical 
records of the Great Lakes Naval Hospital regarding treatment 
of the hepatitis from 1967 to 1968.  However, a response 
dated in January 2003 reflects that those records were no 
located.  The lack of complete service medical records is not 
prejudicial to the veteran, given that the critical question 
involves current diagnosis, rather than diagnosis in service.  
In addition, the veteran reported that he was treated for 
hepatitis at a VA medical facility in Chicago, Illinois; 
however, a response from that facility shows no record of 
treatment for the veteran (received December 2002).  

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's 
application to reopen a claim of entitlement to service 
connection for schizophrenia was received in June 1999, and 
the veteran has submitted evidence to substantiate his claim.  
Under prior law, VA had no duty to assist the veteran to 
develop evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).  The requirement to notify the veteran 
of VA failure to obtain evidence is moot.  See 38 C.F.R. 
§ 3.159(e) (2002).


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for hepatitis C, the appeal is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



